United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 7, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-51077
                                      Summary Calendar



       In The Matter Of: JUAN JOSE LUNA; KELLY LYNN GREEN,

                                                           Debtors.

       __________________

       JOHN T. FLEMING,

                                                           Appellant,

                                             versus

       LIEF M. CLARK, United States Bankruptcy Judge for the
       Western District of Texas,

                                                           Appellee..


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 5:03-CV-472)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       Fleming’s notice of appeal was not timely. In civil cases, a notice of appeal must

be filed with the district clerk within thirty days after the order appealed from is issued.

FED. R. App. P. 4(a)(1)(A). If one of the parties to the suit is the United States or its

officer or agency, then the time period for filing an appeal is extended to sixty days.

FED. R. App. P. 4(a)(a)(B). The government argues that it is not actually a party to the

suit, and that the thirty-day deadline should apply. However, even under the sixty-day

deadline, Fleming’s notice of appeal was not timely. The order that Fleming is appealing

was entered on July 19, 2004. Sixty days thereafter would be September 17, 2004.

Fleming’s notice of appeal was not filed until September 24, 2004, and thus, this court

does not have jurisdiction to hear the appeal. See Barber v. Security Benefit Life, 936

F.2d 210, 212 (5th Cir. 1991). DISMISSED.




                                              2